                                            Case 3:18-cv-06721-JCS Document 221 Filed 03/26/21 Page 1 of 10




                                   1

                                   2

                                   3
                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        ELY HOLDINGS LIMITED, et al.,                    Case No. 18-cv-06721-JCS
                                                         Plaintiffs,
                                   8
                                                                                             ORDER DENYING LEAVE TO FILE
                                                   v.                                        MOTION FOR RECONSIDERATION
                                   9
                                  10        O’KEEFFE’S, INC.,                                Re: Dkt. No. 220
                                                         Defendant.
                                  11
                                  12   I.       INTRODUCTION
Northern District of California
 United States District Court




                                  13            The Court previously granted summary judgment in favor of Defendant O’Keeffe’s, Inc.,

                                  14   d/b/a SaftiFirst (“Safti”) on Plaintiffs’ claims of patent infringement, in large part based on

                                  15   Plaintiffs’ failure to show that Safti’s accused product contained a layer of “fire rated glass” as

                                  16   claimed in the patent at issue. See Order re Mots. for Summ. J. & Mots. to Exclude Expert

                                  17   Testimony (“MSJ Order,” dkt. 214) at 21–27.1 Plaintiffs now argue that the Court erred in

                                  18   requiring Plaintiffs to show that the layer at issue, as opposed to an assembled flooring product as

                                  19   a whole, had received a fire rating. The motion is suitable for resolution without further briefing

                                  20   or argument. See Civ. L.R. 7-9(d). For the reasons discussed below, Plaintiffs’ motion for leave

                                  21   to file is DENIED.2

                                  22            This order assumes the parties’ familiarity with the case and thus does not address in detail

                                  23   the procedural history, the patent in dispute, or the nature of the products at issue, all of which are

                                  24   explained in the Court’s previous order on summary judgment.

                                  25
                                  26   1
                                         Ely Holdings Ltd. v. O’Keeffe’s, Inc., No. 18-cv-06721-JCS, 2021 WL 390946 (N.D. Cal. Feb. 3,
                                  27   2021). Citations herein to the Court’s previous orders refer to page numbers of the versions filed
                                       in the Court’s ECF docket.
                                       2
                                  28     The parties have consented to the jurisdiction of a magistrate judge for all purposes pursuant to
                                       28 U.S.C. § 636(c).
                                           Case 3:18-cv-06721-JCS Document 221 Filed 03/26/21 Page 2 of 10




                                   1   II.       ANALYSIS

                                   2             A.   Legal Standard for Reconsideration
                                   3             This Court’s local rules require that a party seeking leave to move for reconsideration of an

                                   4   interlocutory order “must specifically show reasonable diligence in bringing the motion, and one

                                   5   of the following:”

                                   6                    (1) That at the time of the motion for leave, a material difference in
                                                        fact or law exists from that which was presented to the Court before
                                   7                    entry of the interlocutory order for which reconsideration is sought.
                                                        The party also must show that in the exercise of reasonable diligence
                                   8                    the party applying for reconsideration did not know such fact or law
                                                        at the time of the interlocutory order; or
                                   9
                                                        (2) The emergence of new material facts or a change of law
                                  10                    occurring after the time of such order; or
                                  11                    (3) A manifest failure by the Court to consider material facts
                                                        or dispositive legal arguments which were presented to the Court
                                  12                    before such interlocutory order.
Northern District of California
 United States District Court




                                  13   Civ. L.R. 7-9(b). “Unless otherwise ordered by the assigned Judge, no response need be filed and

                                  14   no hearing will be held concerning a motion for leave to file a motion to reconsider.” Civ. L.R.

                                  15   7-9(d).

                                  16             Plaintiffs rest their present motion solely on the third basis for reconsideration, manifest

                                  17   failure to consider facts or arguments presented before the Court issued its order.

                                  18             B.   Plaintiffs Have Not Specifically Shown Diligence
                                  19             As a starting point, Plaintiffs have waited nearly two months to seek reconsideration after

                                  20   the Court issued its order on February 3, 2021. Plaintiffs have not explained how such delay is

                                  21   consistent with the requirement that they “specifically show reasonable diligence in bringing the

                                  22   motion”—a requirement omitted from the discussion of Local Rule 7-9(b) in their motion. See id.;

                                  23   Mot. for Leave (dkt. 220) at 2.3 The motion is DENIED for failure to meet that requirement.

                                  24             C.   Plaintiffs’ Arguments Were Not Presented on Summary Judgment
                                  25             Even if Plaintiffs had shown diligence, the Court would deny the motion on its merits,

                                  26
                                  27   3
                                        The Court uses the page numbers assigned by the ECF filing system in citations to Plaintiffs’
                                  28   present motion. Plaintiffs are encouraged to include page numbers on any future briefs or
                                       motions.
                                                                                        2
                                           Case 3:18-cv-06721-JCS Document 221 Filed 03/26/21 Page 3 of 10




                                   1   because the arguments and evidence on which Plaintiffs now rely could have been presented

                                   2   before the Court issued its previous order, but were not. Plaintiffs therefore have not shown a

                                   3   “manifest failure by the Court to consider material facts or dispositive legal arguments which were

                                   4   presented to the Court before such interlocutory order,” as required by the only subpart of Local

                                   5   Rule 7-9(b) on which Plaintiffs rely. See Mot. for Leave at 2 (emphasis added). First, Plaintiffs

                                   6   argue that the Court improperly construed the patent as requiring that a layer of “fire rated glass”

                                   7   receive a rating separately from the fully assembled flooring unit, a requirement Plaintiffs contend

                                   8   was not included in the Court’s decision on claim construction. Id. at 3–5. Second, even using the

                                   9   claim construction applied in the Court’s summary judgment order, Plaintiffs argue that the Court

                                  10   disregarded evidence that the accused product infringed under the doctrine of equivalents. Id. at

                                  11   6–7.

                                  12                  1. Whether the Fire Rated Glass Must Be Separately Rated
Northern District of California
 United States District Court




                                  13          The Court’s order on claim construction addressed the relevant issue regarding the term

                                  14   “fire rated glass” as follows:

                                  15                  Plaintiffs object to Safti’s proposed requirement that fire-rated glass
                                                      must be “rated as fire resistant by a national recognized rating entity,”
                                  16                  arguing that there is no intrinsic or extrinsic evidence to support such
                                                      a requirement, or even to show that such an entity exists. Pls.’ Br. at
                                  17                  16. Safti responds that “[t]o be a fire rated glass, the product has to be
                                                      tested and certified, and installed as tested and certified; otherwise the
                                  18                  word ‘rated’ has no meaning.” Def.’s Br. at 20. Plaintiffs do not
                                                      address this issue in their reply. See Pls.’ Reply at 10–11. Safti is
                                  19                  correct that its construction largely applies a natural meaning of the
                                                      word “rated,” although Safti has offered no evidence to support the
                                  20                  conclusion that a person skilled in the art would understand “fire rated
                                                      glass” as requiring certification by “a nationally recognized rating
                                  21                  entity” (as opposed to some other entity). Dr. Stevick opines only that
                                                      the term “fire rated glass” denotes that the glass “has been rated as
                                  22                  possessing a designated fire resistance certified by a testing
                                                      authority.” See Stevick Opening Report ¶ 34. Plaintiffs’ expert Tim
                                  23                  MacFarlane does not address whether fire-rated glass must be tested.
                                                      See MacFarlane Opening Report ¶¶ 120–27; MacFarlane Reply
                                  24                  Report ¶¶ 32–33. The Court adopts Dr. Stevick’s view of this issue,
                                                      which differs only slightly from Safti’s proposed construction, as
                                  25                  uncontradicted expert opinion evidence.
                                  26   Claim Construction Order (dkt. 112) at 14.4 The Court therefore construed the term “fire rated

                                  27
                                       4
                                  28    Ely Holdings Ltd. v. O’Keeffe’s, Inc., No. 18-cv-06721-JCS, 2019 WL 6911667 (N.D. Cal. Dec.
                                       19, 2019).
                                                                                        3
                                           Case 3:18-cv-06721-JCS Document 221 Filed 03/26/21 Page 4 of 10




                                   1   glass” as meaning:

                                   2                  a multi-layered glass sheet meeting all of the following conditions:
                                   3                          a. made up of two or more layers of glass;
                                   4                          b. having a transparent intumescent material interspaced
                                                                 between at least two of the glass layers;
                                   5
                                                              c. having glass as its outer layers; and
                                   6
                                                              d. rated as possessing a designated fire resistance certified
                                   7                             by a testing authority.
                                   8   Further Order re Claim Construction (dkt. 142) at 4 (emphasis added).5

                                   9          Plaintiffs assert that “neither party understood the Court’s construction of ‘a layer of fire

                                  10   rated glass’ to include the requirement that it be certified ‘separately by itself’ rather than

                                  11   in the configuration in which it was intended to be used.” Mot. for Leave at 4. That assertion is

                                  12   not reflected in either party’s briefs on summary judgment.
Northern District of California
 United States District Court




                                  13          Plaintiffs’ motion addressed this requirement only in one sentence, and asserted that

                                  14   because a testing authority had “certified the fire resistant portion of the Accused Products alone

                                  15   as providing a certain fire resistance,” “the fire resistant portion of the Accused Products is also ‘d.

                                  16   rated as possessing a designated fire resistance certified by a testing authority.’” Pls.’ MSJ (dkt.

                                  17   187) at 5 (emphasis added). Their brief in opposition to Safti’s motion acknowledged Safti’s

                                  18   argument that “‘the GPX[] 120 fire rating applies to the entire floor, and no sub-part of it satisfies

                                  19   the Court’s definition of a fire-rated floor.’” Pls.’ Opp’n to MSJ (dkt. 192) at 1 (quoting Def.’s

                                  20   MSJ (dkt. 189) at 19). Plaintiffs argued in response that the incorporation of another product with

                                  21   a separate fire rating—SuperLite II-XLB—established that the accused GPX 120 flooring product

                                  22   infringed the claim specifying a lower layer of “fire rated glass.” Id. at 5–6. And again in their

                                  23   reply brief on their own motion, Plaintiffs cited only a SuperLite II-XLB fact sheet for their

                                  24   assertion that the lower portion of Safti’s GPX 120 product “has been certified as fire resistant by

                                  25   Intertek,” not any evidence pertaining to the fire rating for the GPX 120 product itself. Pls.’ MSJ

                                  26
                                       5
                                  27     Ely Holdings Ltd. v. O’Keeffe’s, Inc., No. 18-cv-06721-JCS, 2020 WL 511799, at *2 (N.D. Cal.
                                       Jan. 31, 2020). Construction of this term required further briefing and a second order due to a
                                  28   separate dispute regarding the configuration and materials used in “fire rated glass,” which is not
                                       at issue in the present dispute regarding how the glass is “rated.”
                                                                                         4
                                           Case 3:18-cv-06721-JCS Document 221 Filed 03/26/21 Page 5 of 10




                                   1   Reply (dkt. 207) at 4.

                                   2           Safti never disputed that the product as a whole held a fire rating, but argued that the lower

                                   3   portion was not separately fire rated, and that it did not consist of SuperLite II-XLB. Def.’s MSJ

                                   4   at 16–17 (“Notably, the GPX 120 has no 120-minute fire rating except as a unit.”); Def.’s Opp’n

                                   5   to MSJ (dkt. 201) at 2 (“The floor has no fire rating without the top layer . . . .”); id. at 8 (“[A]

                                   6   GPX 120 does not fall within term (ii) (d) of this court’s [claim construction order] if one removes

                                   7   25% of the products’ major fire retardant, or the top glass sheet to which that layer of intumescent

                                   8   material adheres.”); Def.’s MSJ Reply (dkt. 208) at 5–6 (“Mr. Macfarlane agrees that if any of the

                                   9   nine layers of the GPX 120 were removed, it would no longer have its 120-minute rating. . . .

                                  10   Thus, under term (ii)(d) of the Further Claim Construction Order, each of those layers must be part

                                  11   of the [fire rated glass].”). Had Plaintiffs intended to argue that the fire rating for the unit as whole

                                  12   satisfied this claim term, they could have relied on the undisputed evidence that the GPX 120
Northern District of California
 United States District Court




                                  13   product was fire rated—as acknowledged in each of Safti’s briefs—rather that consistently citing

                                  14   the fire rating for the separate SuperLite II-XLB product that, according to Plaintiffs, made up its

                                  15   lower layers.6

                                  16           Plaintiffs’ unauthorized proposed supplemental brief, submitted after the hearing, still

                                  17   argued primarily that the GPX 120 product infringed the “fire rated floor” claim based on its

                                  18   purported incorporation of SuperLite II-XLB. Pls.’ Prop’d Supp’l Br. (dkt. 213-2) at 2–3.

                                  19   Plaintiffs also cited a wide range of evidence, some of which showed a fire rating for the GPX-120

                                  20   unit as a whole, but did not articulate an argument that a rating for the unit as a whole would meet

                                  21   the claim requirement. See id. at 3–6.

                                  22           The Court denied Plaintiffs leave to file that supplemental brief, concluding that Plaintiffs

                                  23   “offered no explanation for their failure to raise the evidence they now cite in the briefing and

                                  24   argument already allowed,” and that even if considered, nothing in the supplemental brief would

                                  25
                                       6
                                  26     Plaintiffs also do not claim to have raised this argument at the hearing, and the Court does not
                                       recall them doing so, even after the Court shared its tentative position that Plaintiffs had not shown
                                  27   infringement of the “fire rated glass” claim because the evidence did not show that the lower
                                       portion of the GPX 120 product consisted of SuperLite II-XLB. No transcript of that hearing is
                                  28   included in the current record, however. In the nearly two months since the hearing, Plaintiffs do
                                       not appear to have ordered one.
                                                                                           5
                                         Case 3:18-cv-06721-JCS Document 221 Filed 03/26/21 Page 6 of 10




                                   1   alter the Court’s conclusion. MSJ Order at 32. The Court granted summary judgment for Safti on

                                   2   Plaintiffs’ infringement claims because no evidence supported Plaintiffs’ position that the lower

                                   3   portion of GPX 120 was in fact SuperLite II-XLB, and Plaintiffs offered no other reason to believe

                                   4   that the lower portion of GPX 120 was separately fire rated. Id. 26.

                                   5           Plaintiffs argue for the first time in their present motion that Safti “did not supplement its

                                   6   responses to Plaintiffs’ interrogatories regarding infringement to add such an argument,” i.e., that

                                   7   its product did not infringe because the layer of “fire rated glass” did not have its own fire rating.

                                   8   Mot. for Leave at 5. Plaintiffs cite no evidence for this assertion, see id., and despite expressly

                                   9   acknowledging Safti’s argument that it was entitled to summary judgment because the “fire rating

                                  10   applies to the entire floor, and no sub-part of it satisfies the Court’s definition of a fire-rated

                                  11   floor,” Pls.’ Opp’n to MSJ at 1, Plaintiffs never contended that Safti’s interrogatory responses

                                  12   foreclosed such an argument before the Court granted summary judgment.
Northern District of California
 United States District Court




                                  13           Plaintiffs also now also argue that the Court’s construction “improperly excludes two

                                  14   preferred embodiments of the invention,” depicted as figures 5 and 6 of the patent at issue. Mot.

                                  15   for Leave at 3–5 (emphasis omitted). According to Plaintiffs, “[t]here is no way for the layer of

                                  16   fire-rated glass in either of these embodiments to be tested and rated separately by itself because it

                                  17   is necessarily joined to the layer of structural glass.” Id. at 4. This argument is frivolous, and

                                  18   wholly incompatible with the arguments Plaintiffs actually presented on summary judgment,

                                  19   where Plaintiffs claimed that Safti’s product—in which the fire resistant glass is similarly “joined

                                  20   to the layer of structural glass” above it—used another product that had separately received a fire

                                  21   rating as its “fire rated glass” layer, as discussed above. Pls.’ Opp’n to MSJ at 5–6; Pls.’ MSJ

                                  22   Reply (dkt. 207) at 4. The defect in that previous argument was not that it would be impossible to

                                  23   join the separately-rated SuperLite II-XLB product to additional structural layers (and add other

                                  24   components) to create an infringing product, but instead that Plaintiffs presented no evidence Safti

                                  25   in fact did so, as opposed to using different materials that had not received a separate fire rating as

                                  26   the lower layer of its accused product. See MSJ Order at 26. Plaintiffs have not explained why

                                  27   the embodiments depicted in figures 5 and 6 could not use an existing fire rated product (like

                                  28   SuperLite II-XLB) as their fire rated layers.
                                                                                           6
                                         Case 3:18-cv-06721-JCS Document 221 Filed 03/26/21 Page 7 of 10




                                   1           The Court’s claim construction comports with the plain language of the patent. A “layer of

                                   2   glass which comprises a fire rated glass” reasonably means a layer of material that has itself

                                   3   received a fire rating. Plaintiffs have never identified evidence that a person of ordinary skill in

                                   4   the art would understand that claim differently—whether at claim construction, at summary

                                   5   judgment, in their unauthorized supplemental brief, or in their present motion for leave to file for

                                   6   reconsideration. To the extent the claim might be amenable to the interpretation Plaintiffs now

                                   7   propose, they had ample opportunity to argue as much before the Court granted summary

                                   8   judgment, but never did so.

                                   9           Having failed to identify “material facts or dispositive legal arguments which were

                                  10   presented to the Court before [the] interlocutory order” at issue, Plaintiffs cannot meet their

                                  11   burden to show a “manifest failure by the Court to consider” any such facts or arguments in

                                  12   concluding that the accused product did not literally infringe Plaintiff’s patent. See Civ. L.R.
Northern District of California
 United States District Court




                                  13   7-9(b) (emphasis added).

                                  14                   2. Whether the Doctrine of Equivalents Applies
                                  15           Plaintiffs also argue that the Court erred in concluding that they had not shown

                                  16   infringement under the doctrine of equivalents, because their expert Tim MacFarlane stated in his

                                  17   reply report that the lower portion of Safti’s product served the same function as the “fire rated

                                  18   glass” layer in the patent claims, and Plaintiffs’ motion for summary judgment cited that portion

                                  19   of MacFarlane’s report. Mot. for Leave at 6–7.

                                  20           The portion of Plaintiffs motion for summary judgment addressing the doctrine of

                                  21   equivalents focuses on the question of how load transfers within the product, not any question of

                                  22   fire rating or resistance. Pls.’ MSJ at 15–17. Following a detailed discussion of that separate

                                  23   issue, Plaintiffs assert briefly that the doctrine of equivalents applies to all of the limitations of the

                                  24   claims at issue:

                                  25                   Moreover, in evaluating whether a component in an accused product
                                                       is equivalent to the element of a patent claim, relevant differences can
                                  26                   include the function each serves, the way in which each works, and
                                                       the result each obtains. See Warner-Jenkinson, 520 U.S. at 39. Here,
                                  27                   as set forth in Macfarlane’s Reply Expert Report, the structural
                                                       walking layer, the fire resistant portion, and the beams in the Accused
                                  28                   Products all perform exactly the same function, in exactly the same
                                                                                           7
                                         Case 3:18-cv-06721-JCS Document 221 Filed 03/26/21 Page 8 of 10



                                                       way, to achieve exactly the same result as the structural glass layer,
                                   1                   the fire-rated glass layer, and the structural frame of the claimed
                                                       invention.
                                   2

                                   3   Id. at 17. Plaintiffs’ motion did not cite any particular portion of the report addressing the

                                   4   question of equivalence to “fire rated glass.”

                                   5           Plaintiffs’ opposition brief addressed the doctrine of equivalents only with respect to

                                   6   transfer of load, not with respect to fire rating. Pls.’ Opp’n to MSJ at 14–16. They addressed the

                                   7   issue only in their response to what they characterized as Safti’s “reason (7)” for summary

                                   8   judgment: that “‘some load from the walking surface transfers from the walking surface to the fire

                                   9   floor, and all of the load does not go directly from the load transferring means to the structural

                                  10   frame bypassing the lower layers of glass.’” Id. at 1, 14–16 (quoting Def.’s MSJ at 19). Nothing

                                  11   in that discussion of the doctrine of equivalents addresses the limitation of “fire rated glass.” See

                                  12   id. at 14–16. Conversely, Plaintiffs’ response to Safti’s “alleged reason (3)” for summary
Northern District of California
 United States District Court




                                  13   judgment—that “‘the GPX[] 120 fire rating applies to the entire floor, and no sub-part of it

                                  14   satisfies the Court’s definition of a fire-rated floor’”—does not discuss the doctrine of equivalents

                                  15   at all, instead relying solely on Plaintiffs’ unsuccessful argument that the lower portion of the

                                  16   GPX 120 product consisted of a different product with its own fire rating. Id. at 1, 5–6. The

                                  17   opposition brief therefore put neither Safti nor the Court on notice that Plaintiffs intended to

                                  18   oppose summary judgment on this issue based on the doctrine of equivalents.

                                  19           Plaintiffs reply brief similarly focused on load transfer, and on responding to Safti’s

                                  20   argument that Plaintiffs should be estopped from relying on the doctrine of equivalents because

                                  21   MacFarlane did not address it (except as to a patent claim for which Plaintiffs abandoned their

                                  22   infringement contention) until his reply report and because, in Safti’s view, it was inconsistent

                                  23   with the prosecution history. Pls.’ MSJ Reply at 5–6 (citing MacFarlane Reply Report at 3–6).

                                  24   Plaintiffs argued that MacFarlane should be permitted to address the issue for the first time in his

                                  25   reply report because Safti’s expert did not raise an issue related to load transfer until his rebuttal

                                  26   report. Id. at 5. Plaintiffs did not argue that any issue related to the definition of “fire rated glass”

                                  27   warranted the late-disclosed opinion. See id. As in their motion, this section of the reply included

                                  28   a broad assertion that all elements of the product were equivalent to the patent: “Macfarlane’s
                                                                                           8
                                           Case 3:18-cv-06721-JCS Document 221 Filed 03/26/21 Page 9 of 10




                                   1   Reply Report, however, includes a discussion of how each corresponding element in the accused

                                   2   product performs substantially the same function in substantially the same way to achieve

                                   3   substantially the same result as the corresponding element of the claim.” Id. (citing pages 3

                                   4   through 6 of MacFarlane’s reply report).

                                   5           The reply did not specifically argue that the lower layer was equivalent to fire rated glass

                                   6   even if not actually fire rated, and even if it had, MacFarlane’s opinion on the subject was not

                                   7   timely disclosed. The only reason Plaintiffs offered for MacFarlane first addressing the doctrine

                                   8   of equivalents in his reply report was that, in Plaintiffs’ view, Safti disclosed for the first time in

                                   9   its own expert’s rebuttal report the argument “that the accused [product] did not infringe any claim

                                  10   of the ’475 patent because a load applied to the [structural glass] could induce a stress in the [fire

                                  11   resistant portion] even when it is suspended above the structural frame by the [load transferring

                                  12   means].” Id. at 5. To whatever extent that might be a valid reason for a late opinion on
Northern District of California
 United States District Court




                                  13   equivalence regarding load transfer, it has no bearing on whether the lower layer is equivalent to

                                  14   “fire rated glass,” and offers no excuse for an untimely opinion on that subject. The schedule in

                                  15   this case called for opening expert reports by the party with the burden of proof on a given issue,

                                  16   followed by rebuttal and reply reports addressing the issues raised therein. Further Patent Case

                                  17   Mgmt. & Pretrial Order (dkt. 62) at 2, § II.B; see also dkts. 154, 176, 181 (continuing deadlines).

                                  18   Plaintiffs had the burden of proof on infringement, and their expert should have addressed each

                                  19   element of how the accused product infringed in his opening report, not for the first time in a reply

                                  20   report to which Safti’s expert had no opportunity to respond.

                                  21           Plaintiffs never specifically raised an argument that a non-rated fire resistant layer would

                                  22   be equivalent to a fire rated layer, and that summary judgment should be denied to Safti on that

                                  23   basis, in any brief or at the hearing before the Court took the matter under submission.7 As with

                                  24
                                       7
                                  25     In a footnote of their proposed supplemental brief, Plaintiffs asserted that the evidence cited
                                       therein “satisfies or, at the very least, creates a genuine issue of material fact as to the Court’s
                                  26   construction of ‘a layer of fire rated glass’ under both literal infringement and under the doctrine
                                       of equivalents, i.e., that the fire-resistive portion of the accused GPX FireFloor System performs
                                  27   substantially the same function as the layer of fire rated glass in the patent invention, and does so
                                       in substantially the same way and with substantially the same result.” Pls.’ Prop’d Supp’l Br. at 3
                                  28   n.5 (citing MacFarlane’s reply report). A footnote does not suffice to raise a substantive
                                       argument, much less a footnote in an unauthorized supplemental brief offered only after the matter
                                                                                             9
                                         Case 3:18-cv-06721-JCS Document 221 Filed 03/26/21 Page 10 of 10




                                   1   their argument regarding the appropriate claim construction, Plaintiffs are not entitled to

                                   2   reconsideration of an argument they did not timely raise.

                                   3   III.   CONCLUSION
                                   4          Plaintiffs’ motion for leave to file a motion for reconsideration is DENIED for failure to

                                   5   specifically show diligence in bringing the motion as required by this Court’s local rules. Even if

                                   6   Plaintiffs had shown diligence, the Court would deny the motion because the arguments Plaintiffs

                                   7   raise were not presented to the Court before summary judgment was granted.

                                   8          The parties are reminded that, due to their repeated litigation of inconsequential issues at

                                   9   the outset of the case, the Court’s order dated August 12, 2019 imposed additional requirements

                                  10   before bringing any further motions:

                                  11                  [B]efore filing any further motion in this action, the parties must meet
                                                      and confer to discuss whether the motion will materially affect the
                                  12                  outcome of the case, whether any effect of the motion is likely to be
Northern District of California




                                                      rendered moot by foreseeable future developments, and whether a
 United States District Court




                                  13                  mutually agreeable resolution can be reached. Any future motion
                                                      must certify that the parties have met and conferred and were unable
                                  14                  to reach an agreement, and that the party bringing the motion believes
                                                      that it is an appropriate use of resources at that stage of the case.
                                  15
                                  16   Order re Mot. to Dismiss Counterclaims & Strike Affirmative Defense (dkt. 68); see also dkt. 118.

                                  17   Plaintiffs’ noncompliance with that requirement in this instance is excused, but the Court expects

                                  18   the parties to follow all applicable orders going forward.

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 26 2021

                                  21                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  22                                                    Chief Magistrate Judge
                                  23
                                  24
                                  25
                                  26
                                  27   was taken under submission. Cf. United States v. Strong, 489 F.3d 1055, 1060 n.4 (9th Cir. 2007)
                                       (“‘The summary mention of an issue in a footnote, without reasoning in support of the appellant’s
                                  28   argument, is insufficient to raise the issue on appeal.’” (citation omitted)).

                                                                                        10
